Title: To George Washington from Thomas McKean, 7 September 1781
From: McKean, Thomas
To: Washington, George


                  
                     sir,
                     Philadelphia september 7 1781.
                  
                  I have the honor to acknowledge the receipt of your most agreeable Letter of the 5th of September instant, respecting the arrival of the French Fleet in Chesapeake Bay, and now inclose you two Acts of Congress, one of the 4th & one of the 5th instant.  I am, Sir, with very great regard Your Excellency’s Most obedient & most humble servant
                  
                     Tho. M:Kean President
                     
                  
               